Case 1:20-bk-11435-MB          Doc 255 Filed 11/19/20 Entered 11/19/20 17:46:14                        Desc
                                Main Document     Page 1 of 5



     Daren R. Brinkman (State Bar No. 158698)
 1
     BRINKMAN LAW GROUP, PC
 2   543 Country Club Drive, Suite B
     Wood Ranch, CA 93065
 3   Telephone: (818) 597-2992
     Facsimile: (818) 597-2998
 4
     firm@brinkmanlaw.com
 5
     Counsel for the Official Committee Of
 6   Unsecured Creditors of Glostation USA, Inc., et al.
 7                              UNITED STATES BANKRUPTCY COURT
 8
                                  CENTRAL DISTRICT OF CALIFORNIA
 9
                                   SAN FERNANDO VALLEY DIVISION
10

11
      In re:                                             Case No. 1:20-bk-11435-MB
12
      GLOSTATION USA, INC., a Delaware                   Chapter 11
13    corporation, et al.
                                                         (Jointly Administered with Case Nos. 1:20-
14
                                                         bk-11436-MB; 1:20-bk-11437-MB; 1:20-bk-
15                       Debtors.                        11438-MB; 1:20-bk-11439-MB; 1:20-bk-
                                                         11434-MB; 1:20-bk-11440-MB; 1:20-bk-
16    Federal EIN: XX-XXXXXXX                            11441-MB; 1:20-bk-11442-MB; 1:20-bk-
                                                         11443-MB; 1:20-bk-11444-MB)
17

18                                                       DECLARATION OF DANIEL MULLIN
                                                         IN SUPPORT OF OFFICIAL
19                                                       COMMITTEE OF UNSECURED
                                                         CREDITORS’ OPPOSITION TO
20
                                                         MOTION FOR ORDER CONFIRMING
21                                                       DEBTORS’ FIRST AMENDED JOINT
                                                         PLAN OF REORGANIZATION
22

23
       I, Daniel Mullin, hereby declare:

24         1.      I am an individual over eighteen years of age.

25         2.      I make this declaration of my own personal knowledge and in support of the
26
     Official Committee of Unsecured Creditors’ Opposition to Motion for Order Confirming Debtors’
27
     First Amended Joint Plan of Reorganization (the “Opposition”) [Dkt. No. 250].
28

                                                          1
                  Declaration of Daniel Mullin in Support of Committee’s Opposition to Debtors’ Plan
Case 1:20-bk-11435-MB          Doc 255 Filed 11/19/20 Entered 11/19/20 17:46:14                        Desc
                                Main Document     Page 2 of 5



           3.      I am the owner and principal of DKMullin Architects (“DKMullin”). DKMullin is a
 1

 2   member of the Official Committee of Unsecured Creditors (“Committee”) in this case and I am

 3   DKMullin’s representative on the Committee.
 4
           4.      I am an architect with over 25 years of experience. I specialize in designing
 5
     commercial architecture.
 6
           5.      Various of the Debtors that are in this jointly administered bankruptcy case retained
 7

 8   DKMullin to design the interior of their physical locations.

 9         6.      I was the lead architect on the Debtors’ projects and I am intimately familiar with
10
     the work performed by DKMullin. I also communicated with the contractors who performed the
11
     build-out work to the specifications I designed.
12
           7.      After significant communication with the Debtors’ representatives, I designed the
13

14   physical locations to very high standards, in line with the Debtors’ desires.

15         8.      The physical locations of the Sandbox VR stores each required a significant build
16
     expense using very high quality materials.
17
           9.      I did not do the construction work but I understand that the Debtors advertised that
18
     the improvements cost “approximately $1,400,000 per store.” (Exhibit 23 to the Lotzer
19

20   Declaration). These costs would be consistent with the high-quality builds that I designed.

21         I declare under penalty of perjury under the laws of the State of California that the
22
           foregoing is true and correct.
23
           Executed on November 19, 2020 at New York, New York.
24

25
                                                              ____________________________________
26                                                            Daniel Mullin

27

28

                                                          2
                  Declaration of Daniel Mullin in Support of Committee’s Opposition to Debtors’ Plan
       Case 1:20-bk-11435-MB                      Doc 255 Filed 11/19/20 Entered 11/19/20 17:46:14                                      Desc
                                                   Main Document     Page 3 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 543 Country Club Drive, Suite B, Wood Ranch, CA 93065
A true and correct copy of the foregoing document entitled (specify):
 DECLARATION OF DANIEL MULLIN IN SUPPORT OF OFFICIAL COMMITTEE OF
 UNSECURED CREDITORS’ OPPOSITION TO MOTION FOR ORDER CONFIRMING
 DEBTORS’ FIRST AMENDED JOINT PLAN OF REORGANIZATION
 ________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 19, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Debtors
Asa S Hami on behalf of Debtors Glostation USA, Inc. et al.
ahami@sulmeyerlaw.com, pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@
ecf.inforuptcy.com

David S Kupetz on behalf of Debtors Glostation USA, Inc. et al.
dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

Steven Werth on behalf of Debtors Glostation USA, Inc., et al.
swerth@sulmeyerlaw.com, cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Claire K Wu on behalf of Debtors Glostation USA, Inc., et al.
ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Committee
Daren Brinkman on behalf of Creditor Committee Committee of Unsecured Creditors
office@brinkmanlaw.com, 7764052420@filings.docketbird.com

United States Trustee
Russell Clementson on behalf of U.S. Trustee United States Trustee (SV)
russell.clementson@usdoj.gov

United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov

Secured Lenders
Adam A Lewis on behalf of Creditor Silicon Valley Bank
alewis@mofo.com, adam-lewis-3473@ecf.pacerpro.com

Debra Riley on behalf of Creditor ATEL Growth Capital dba ATEL Ventures
driley@allenmatkins.com

Jason D Strabo on behalf of Creditor TriplePoint Capital LLC
jstrabo@mwe.com, cfuraha@mwe.com;rorloff@mwe.com



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 1:20-bk-11435-MB                      Doc 255 Filed 11/19/20 Entered 11/19/20 17:46:14                                      Desc
                                                   Main Document     Page 4 of 5


Other Creditors
Krista M Enns on behalf of Creditor Yonkers Associates, LLC
KEnns@beneschlaw.com, docket@beneschlaw.com

Roger F Friedman on behalf of Defendant YONKERS ASSOCIATES, LLC, a New York limited liability company
rfriedman@rutan.com

Brian D Huben on behalf of Creditors Mission Valley Shoppingtown LLC, The Macerich Company, and West Valley
Owner, LLC
hubenb@ballardspahr.com, carolod@ballardspahr.com

Catherine Schlomann Robertson on behalf of Creditor Bohannon Development Company
crobertson@pahl-mccay.com, mle@pahl-mccay.com

Michael St James on behalf of Interested Party CB-1 COMMERCIAL CO LLC, a Delaware limited liability company
ecf@stjames-law.com

Alan Craig Hochheiser on behalf of Creditor AmTrust North America, Inc. on behalf of Technology Insurance Company,
Inc.
ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com

William W Huckins on behalf of Creditor Oakbrook Shopping Center LLC
whuckins@allenmatkins.com, clynch@allenmatkins.com;mcatapang@allenmatkins.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 19, 2020 I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Parties Requesting Special Notice and Not Receiving NEF:
ATEL Growth Capital dba ATEL Ventures
c/o Johanna S. Johannesson
Via email: jjohannesson@atel.com

Yonkers Associates, LLC
c/o Benesch, Friedlander, Coplan & Aronoff LLP
Kevin M. Capuzzi
Via email: kcapuzzi@beneschlaw.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 1:20-bk-11435-MB                     Doc 255 Filed 11/19/20 Entered 11/19/20 17:46:14                                      Desc
                                                   Main Document     Page 5 of 5


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 11/19/2020                        Kelsi J. Hunt                                                /s/ Kelsi J. Hunt
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
